PER CURIAM.
This action was brought by the appellant herein to determine an adverse claim to the Ada lode mining claim, for which the respondent is seeking to obtain a patent in the United States land office. It appears from the record that on April 15, 1815, one Bynum Lane located the Chief mining claim, which runs north and south, and duly filed his location notice, and thereafter the respondent continued to do work upon it, and since its location it has been a subsisting claim. On April 20, 1815, Bynum Lane, the locator and owner of the Chief, located the Ada mining claim. The validity of this claim is now in dispute. The Ada is located across the Chief. The discovery monuments of the Ada and of the Chief were where the vein in the Chief and the vein in the Ada cross. They were close together — within about 10 feet of each other. The Chief discovery was at a “blow-out” where the Ada discovery was, and' both were made on the same mineral, but within the boundary lines of the Chief. Work has ever since been done on the Ada by the respondent, but all of it has been done within the lines of the Chief. The respondent is the grantee and owner of the Ada as well as of the Chief. The Bunker Hill claim was located by J. C. Reynolds, February 28, 1885, and includes within its lines a part of the Ada claim, as well as part of the Chief, and was afterwards conveyed to the appellant, who claims it as a valid claim, and that it is entitled to the area in controversy because the evidence shows that the Ada claim was not at the time of its location, and never has been a valid or subsisting claim, for the reason that the only discovery of mineral made within its boundaries was at the discovery point, which was placed substantially at the'discovery point of the Chief claim, which has since been a valid and subsisting claim. The district court found the issues in favor of the defendant, and the plaintiff appeals to this court.
So far as we are able to determine from the pleadings and the evidence, it appears that the plaintiff occupied and worked *62tbe Ada claim under a lease from tbe owner, paying a royalty tberefor, at and prior to tbe commencement of these proceedings, and, as a further consideration for said lease, agreed to procure a patent for said Ada claim in defendant’s name at tbe expense of plaintiff, and to complete said patent proceedings at tbe earliest daté, and was also to do work thereon. Tbe discovery point of tire Ada was also covered by the plaintiff’s location. Under such circumstances, we bold that tbe plaintiff is estopped from denying the right of tbe defendant to tbe ground covered by the lease. This being an equity case, tbe court will look into tbe evidence for the purpose of determining tbe correctness of tbe decree. Mining Co. v. Lowry, 19 Utah 334, 57 Pac. 11; Eustis v. Bolles, 150 U. S. 361, 14 Sup. Ct. 131, 37 L. Ed. 1111.
The judgment of tbe district court is affirmed, with costs.